Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 2014/0368163 A1, hereinafter HO) in view of JAYE et al. (US 2021/0023872 A1, hereinafter JAYE).

                                         
    PNG
    media_image1.png
    576
    550
    media_image1.png
    Greyscale

                                     
    PNG
    media_image2.png
    405
    423
    media_image2.png
    Greyscale


As per claim 1, HO discloses a device for charging electronic devices, comprising: 
a housing including an upper surface upon which an electronic device may be placed (See Figs.2, 3, Item#20, discloses a charging pas on which an electronic device 12 is placed to be charged), and a plurality of side surfaces (See Fig.3, Item#20, discloses each charging pad comprising 4 side surfaces); 
an inductive charging circuit within the housing adjacent the upper surface for inductively charging an electronic device placed on the upper surface (See Par.24, discloses the inductive power is provided by a transmitting coil of the base 20); 
a power connector on the housing for connecting to a power cable to connect the power connector to a power source (See Fig.3, Item#26 and Par.31, disclose an power source socket); 
a first connector and a first magnet on a first side surface of the plurality of side surfaces (See Fig.3, Items#32 and 34 and Par.30, disclose the notch and sockets are used to attach the charging base to a neighboring base, Par.34, also discloses that power is transmitted via the interconnecting connectors from one pad to another, and also that each pad can comprise power transfer connectors and attachment mechanisms that are separate from one another, HO also discloses in Par.30 that the attachment mechanism can be magnets); and 
a power distribution circuit within the housing coupling the power connector to the inductive charging circuit and the first connector to simultaneously provide electrical energy to the inductive charging circuit and the first connector when a power cable is connected to the power connector and the power source (See Par.34, discloses that power is transmitted via the interconnecting connectors from one pad to another, also see Par.24, disclose that each charging pad will charge an electronic device 12 when it is disposed on the charging pad, i.e. power is 
JAYE discloses a modular structure comprising a plurality of modular tiles, each tile comprising an array of magnets adjacent a first side (See Fig.1, Items#110A and 110B and Par.10, disclose a plurality of magnets on each side of the module tile, the tiles are arranged such that 110A from a first tile lines up with opposite polarity magnet 110B from the other tile and 110B from the first tile lines up 110A from the other tile, threby holding the tiles together).
HO and JAYE are analogous art since they both deal with modular structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HO with that of JAYE by adding the plurality of magnets to the sides of the pads disclosed by HO for the benefit of securing the neighboring pads to one another.

As per claim 37, HO discloses a system including a plurality of modular charging devices for simultaneously charging multiple electronic devices (See 2, Item#20), each charging device comprising: 
a housing including an upper surface upon which an electronic device may be placed (See Figs.2, 3, Item#20, discloses a charging pad on which an electronic device 12 is placed to be 
an inductive charging circuit for inductively charging an electronic device placed on the upper surface (See Par.24, discloses the inductive power is provided by a transmitting coil of the base 20); 
a first male connector (See Fig.3, Item#34 discloses a notch) a first magnet on a first side surface of the plurality of side surfaces (See Par.34 discloses that each pad can comprise power transfer connectors and attachment mechanisms that are separate from one another, HO also discloses in Par.30 that the attachment mechanism can be magnets, therefore power transfer using male/female connection and attachment using magnets is disclosed by HO); 
a second female connector (See Fig.3, Item#32 and Par.30, disclose a socket on the side of each charging pad to mate with the make notch connector 34) and a second magnet on a second side surface of the plurality of side surfaces (See Par.30, discloses that the attachment mechanism can be magnets, therefore power transfer using male/female connection and attachment using magnets is disclosed by HO, the use of magnets to attach one pad to another implicitly indicates that magnets of opposite polarity are placed on the immediate sides of neighboring pads to allow for the connection using magnets); and 
a power distribution circuit within the housing to distribute electrical energy in parallel to the inductive charging circuit, the first male connector, and the second female connector (See Par.34, discloses that power is transmitted via the interconnecting connectors from one pad to another, also see Par.24, disclose that each charging pad will charge an electronic device 12 when it is disposed on the charging pad) , wherein at least one of the charging devices comprises a power connector or power cable for connecting to a power source (See Fig.3, Items#26 and 28, 
JAYE discloses a modular structure comprising a plurality of modular tiles, each tile comprising an array of magnets adjacent a first side (See Fig.1, Items#110A and 110B and Par.10, disclose a plurality of magnets on each side of the module tile, the tiles are arranged such that 110A from a first tile lines up with opposite polarity magnet 110B from the other tile and 110B from the first tile lines up 110A from the other tile, threby holding the tiles together).
HO and JAYE are analogous art since they both deal with modular structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HO with that of JAYE by adding the 

As per claim 41, HO discloses a method for simultaneously charging multiple electronic devices, comprising: 
connecting a first charging device to a power source (See Fig.3, Item#20, 26 and 28, disclose a first charging pad comprising a power input socket 26 to connect to a power source via a power cord 28), the first charging device including a first connector on a first side surface (See Fig.3, Items#32,34, disclose connectors on each side of the pad) and a first inductive charging circuit coupled to the power source via a power circuit of the first charging device (See Par.24, discloses the inductive power is provided by a transmitting coil of the base 20 using input power received from the power source or a neighboring charging pad), the first charging device further comprising a first magnet on the first side surface adjacent the first connector (See Par.34 discloses that each pad can comprise power transfer connectors and attachment mechanisms that are separate from one another, HO also discloses in Par.30 that the attachment mechanism can be magnets, therefore power transfer using male/female connection and attachment using magnets is disclosed by HO); 
placing a second charging device adjacent the first side surface, the second charging device including a second connector on a second side surface coupled to a second inductive charging circuit (See Fig.3, Items#20, disclose a plurality of charging pads attached to each other, the connectors on each pad engage with the connectors of the neighboring pad to provide for power transmission between the pads), the second charging device further comprising a second magnet on the second side surface adjacent the second connector (Par.30 that the 
orienting the second side surface towards the first side surface such that, a) if the first and second connectors are compatible, the first and second magnet attract one another to automatically connect the second connector to the first connector to deliver electrical energy from the power source to the second inductive charging circuit (See Par.30, discloses that the attachment mechanism can be magnets, therefore power transfer using male/female connection and attachment using magnets is disclosed by HO, the use of magnets to attach one pad to another implicitly indicates that magnets of opposite polarity are placed on the immediate sides of neighboring pads to allow for the connection using magnets such that male connector are pulled into female connectors as a result of the magnetic forced between the magnets), and b) if the first and second connectors are incompatible, the first and second magnet  repel one another to prevent connecting the second connector to the first connector (See Par.30, discloses that the attachment mechanism can be magnets, therefore power transfer using male/female connection and attachment using magnets is disclosed by HO, the use of magnets to attach one pad to another implicitly indicates that when magnets of similar polarity are placed on the immediate sides of neighboring pads a repulsion force is produced which prevents the connection of the pads). However HO does not disclose an array of magnets. 
JAYE discloses a modular structure comprising a plurality of modular tiles, each tile comprising an array of magnets adjacent a first side (See Fig.1, Items#110A and 110B and Par.10, disclose a plurality of magnets on each side of the module tile, the tiles are arranged such 
HO and JAYE are analogous art since they both deal with modular structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HO with that of JAYE by adding the plurality of magnets to the sides of the pads disclosed by HO for the benefit of securing the neighboring pads to one another.

As per claim 2, HO and JAYE disclose the device of claim 1, wherein the first magnet array is configured to repel a magnet array from a second charging device having an incompatible connector such that the incompatible connector cannot be coupled to the first connector when the second charging device is positioned adjacent the first side surface (See HO, Par.30, discloses that the attachment mechanism can be magnets, therefore power transfer using male/female connection 32/34 and attachment using magnets is disclosed by HO, the use of magnets to attach one pad to another implicitly indicates that when magnets of similar polarity are placed on the immediate sides of neighboring pads a repulsion force is produced which prevents the connection of the pads, also see JAYE Fig.1, Items#110A and 110B).

As per claim 3, HO and JAYE disclsoe the device of claim 1 as discussed above, HO and JAYE further disclose wherein the first magnet array comprises a plurality of magnetic elements adjacent the first side surface (See Fig.1, Items#110A and 110B and Par.10, disclose a plurality of magnets on each side of the module tile, the tiles are arranged such that 110A from a first tile 
	
As per claim 4, HO and JAYE disclose the device of claim 3 as discussed above, wherein the plurality of magnetic elements are mounted to the housing adjacent the first connector (See HO, Fig.3, Items#34/32, disclose male/female connectors, also see Par.30, discloses magnets to hold the pads together i.e. with connector 34 inserted into socket 32, the combination of HO and JAYE would result in the magnets being placed aqdjacent the connector to provide for attracting the male connector to the female connector).

As per claim 5, HO and JAYE disclose the device of claim 3 as discussed above, wherein the first side surface extends between first and second corners of the housing (See HO, Fig.3, Item#20, discloses a charging paid receiving input power via input power socket 26, the charging pad has a first side corresponding to a neighboring pad concentrically placed between the plurality of charging pads, the first side comprising connector 32 and 34), the first connector is mounted to the first side surface between the first and second corners (See Fig.3, Item#34, discloses a male connector (notch) placed on the sidewall between the corners of the charging pad), and the plurality of magnetic elements comprise a first magnetic element mounted to the first side surface between the first connector and the first corner and a second magnetic element mounted to the first side surface between the first connector and the second corner (See JAYE, Fig.1, Items#110A and 110B and Par.10, disclose a plurality of magnets on each side of the module tile, the tiles are arranged such that 110A from a first tile lines up with opposite polarity magnet 110B from the other tile and 110B from the first tile lines up 110A from the other tile, 

As per claim 6, HO and JAYE disclose the device of claim 5, wherein the first and second magnetic elements have opposite polarities (See JAYE, Fig.1, Items# 110A and 110B, disclose 110A has its north pole facing towards the edge while 110B has its south pole facing towards the edge).

As per claim 7, HO and JAYE disclose the device of claim 5 as discussed above, however HO and JAYE do not disclose wherein the first and second magnetic elements have the same polarity. However it would have been obvious to one of ordinayr skill in the art before the effective filing date of the invention to modify the invention disclosed by HO and JAYE such that each pad comprises same polarity magnets for the benefit of allowing the pad to connect to a compatible second pad or preventing it from attaching to an incompatible second pad comprisign the wrong polarity magnets.

As per claims 8-9, HO and JAYE disclose the device of claim 1 as discussed above, wherein the first connector is a male connector and wherein the compatible connector is a female connector (See HO, Fig.3, Items#32 and 34, disclose a female connector which matches with a male connector).

As per claim 10, HO and JAYE disclose the device of claim 1 as discussed above, further comprising a second connector and a second magnet array on a second side surface of the 

As per claim 11, HO and JAYE disclose the device of claim 10 as discussed above, wherein the second side surface is on an opposite side of the housing from the first side surface (See HO, Fig.3, discloses a second side opposite the first side, the second side comprising the connectors/attachment mechanism just like the first side, also see JAYE, Fig.1, Items 110A, 110B disclose magnets on each of the tiles connecting neighboring tiles).

As per claim 12, HO and JAYE disclose the device of claim 10 as discussed above, wherein one of the first and second connectors is a male connector and the other of the first and second connectors is a corresponding female connector (See HO, Fig.3, as illustrated above shows female/male connectors 32/34 placed on a first side and correspond to male/female connectors on the second side to mate with the connector on the first side).

As per claim 13, HO and JAYE disclose the device of claim 12 as discussed above, wherein the first magnet array and the second magnet array have complementary polarity arrangements to attract a corresponding connector from another charging device (See HO, .

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over HO in view of JAYE and in further view of ZHENG (CN 109510280 A, hereinafter ZHENG).

    PNG
    media_image3.png
    213
    519
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    483
    media_image4.png
    Greyscale

As per claim 23, HO discloses the device of claim 1 as discussed above, however HO does not disclose wherein the inductive charging circuit is carried on a mount received in a 
ZHENG discloses an inductive charging device wherein the inductive charging circuit is carried on a mount received in a recess in the housing (See Figs.1 and 3, Item#51, and Page 4 last paragraph, disclose a wireless charging emitting end 51) wherein the mount is movable out of the recess to a raised position to position the inductive charging circuit laterally relative to the upper surface of the housing (See Fig.3, Item#51, discloses the mount being movable to a vertical position).
HO and ZHENG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HO with that of ZHENG by adopting the rotting mount structure disclosed by ZHENG for the benefit of allowing the charger to charge portable phones and watches.

As per claim 24, HO and ZHENG disclose the device of claim 23 as discussed above, wherein the mount is pivotally coupled to the housing by one or more hinge elements (See ZHENG, Fig.3, Item#51 the first rotating shaft 52 adjacent to the second rotating shaft 53 of one end provided with the first rotary gear 521, the movement of the shaft).

As per claim 25, HO and ZHENG disclose the device of claim 23, however HO and ZHENG do not disclose wherein the recess extends from the upper surface to the lower surface such that the mount may be moved towards the raised position by pushing on the mount from the lower surface. However it would have been an obvious design choice to one of ordinary skill in 

As per claim 26, HO and ZHENG disclose the device of claim 23 as discussed above, wherein the inductive charging circuit comprises a receiver removably coupled to the mount, the receiver including an inductive charging coil (See ZHENG, Fig.5, Iem#4, discloses a coil, the examiner asserts that the coil can be removed from the device if the user desired to do so).

As per claim 27, HO and ZHENG disclose the device of claim 26 as discussed above, further comprising a cable extending from the receiver to a receiver connector, the receiver connector connected to a corresponding connector on the housing adjacent the recess to connect the receiver to the power distribution circuit (See HO, Fig.3, Items#32 and 34, disclose power transmission connectors which provide charging power to neighboring pads, the pad input connectors also labeled 32/34 are connected to an inductive charging coil).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859